DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 27 November 2021 has been entered.  
Status of the Claims
Applicant amended claims 1, 4, 7, 9, 17, 21, and 22.  Claims 1-23 are pending.  Claims 8-15 and 18-20, which are directed to various non-elected species of additional medication, remain withdrawn from consideration.  Claims 1-7, 16, 17, and 21-23 are considered below.  
Claims of Benefit and/or Priority (Updated)
Applicant’s claim of benefit recites, inter alia, that the present application is a continuation-in-part of Application No. 16/861,128 (parent application).  It is critical to recognize, however, that claims in a continuation-in-part application must be directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application to receive the benefit of the filing date of the parent nonprovisional application.  MPEP § 211.05(I)(B).  If a claim in a Id.  With these controlling principles in mind, the examiner now addresses the claims of the present application:
Regarding claim 1, the following are not described in the parent Application (16/861,128): “encephalitis” and “central nervous system vasculitis.”  The examiner notes that the ’128 Application does not even support the “vasculitis” genus.  Consequently, neither claim 1 nor any claim depending thereon is entitled to the benefit of the filing date of the ’128 Application.  
The examiner additionally notes that claim 1 is not supported by the grandparent application (16/246,618), which contains no disclosure directed to the “respiratory tract.”  Consequently, neither claim 1 nor any claim depending thereon is entitled to the benefit of the filing date of the ’618 Application.  
Furthermore, the examiner notes that Provisional Application No. 62/839,738 (filed 28 April 2019), which has been asserted previously by Applicant in regard to claims 22 and 23, does not provide adequate support for claim 1.  Applicant is referred below to the discussion of claims 22 and 23.  The rationale set forth in that discussion applies equally to claim 1, which also recites the following genus: “respiratory tract inflammatory disease.”
The examiner acknowledges that Provisional Application No. 63/131,761 (filed 29 December 2020) provides support for claim 1.  
The examiner additionally acknowledges that Provisional Application No. 63/039,959 (filed 16 June 2020) provides support for claim 1.  
In sum, claim 1 is entitled to the filing date of the ’959 Provisional, which is 16 June 2020.  
Regarding claim 5, the following is not described in the parent (’128) Application: “viral specific antibody.”  Consequently, this claim is not entitled to the benefit of the filing date of the parent ’128 Application, which is 28 April 2020.  The examiner acknowledges that the ’959 Provisional describes viral specific antibodies.  Page 7 at para. [0032]; page 22 at para. [0079].  However, the ’959 Provisional does not support administering the viral specific antibody “topically as an ointment,” as recited in claim 5.  Furthermore, the examiner notes that none of the following provisional applications provides adequate support for claim 5: US 63/055,770 (filed 23 July 2020), US 63/077,677 filed 13 September 2020), and US 63/106,319 (27 October 2020).
The examiner acknowledges that Provisional Application No. 63/131,761 (filed 29 December 2020) provides adequate support for claim 5.  In sum, claim 5 is entitled to the filing date of the ’761 Provisional, which is 29 December 2020.  
Regarding claims 16 and 21, the following is not described in the parent ’128 Application: “methylene blue.”  Consequently, those three claims are not entitled to the benefit of the filing date of the parent ’128 Application, which is 28 April 2020.  Furthermore, the examiner notes that none of the following provisional applications provides support for methylene blue: US 63/055,770 (filed 23 July 2020), US 63/077,677 filed 13 September 2020), and US 63/106,319 (27 October 2020).
The examiner acknowledges that the ’761 Provisional describes methylene blue.  Page 15 at paras. [0072]-[0073].  In sum, claims 16 and 21 are entitled to the filing date of the ’761 Provisional, which is 29 December 2020.  
Regarding claims 22 and 23, the examiner finds that both those claims are supported by the no disclosure directed to the respiratory tract.  Applicant previously asserted that Provisional Application No. 62/839,738 (filed 28 April 2019) provides support for claims 22 and 23.  Reply (16 August 2021), pages 17-18.  The examiner disagreed, as explained below.  
The specification of the ’738 Provisional contains only very limited disclosure directed to the respiratory tract.  The most relevant disclosure is set forth in paragraph [00368], which is on page 77 and discusses “surface application after thermal or chemical burns of the skin or mucosa such as conjunctiva, mouth, accidental ingestion of hot fluid or chemical etc. face, hand, legs or skull to the respiratory tract to reduce activation of TGF-beta and scarring, and fibrosis after inflammatory diseases of the lung.”  Emphasis added.  There is no mention in paragraph [00368], or elsewhere in the ’738 Provisional, of treating viral infections of the respiratory tract or even treating inflammation of the respiratory tract caused by a viral infection.  The only meaningful discussion concerning viral infections is in relation to corneal implants, which are the focus of the ’738 Provisional.  See, e.g., pages 50-51 at paras. [0253]-[0256].  The examiner notes that the claims of the ’738 Provisional are silent in regard to viruses and viral infections.  The foregoing observations take on additional relevance in view of the fact that the specification of the present application, in contrast to the ’738 Provisional, redefines the genus of respiratory tract inflammatory disease (RTID) by broadening it to include coronaviral infections, among other viral infections.  Page 16 at paras. [0064]-[0065]; page 153 at paras. [00713]-[00714]; and page 167 at para. [00768].  It follows that the breadth of the RTID genus recited in claim 22 of the present application is not adequately supported by the ’738 Provisional, which does not contemplate that broadening or expansion in relation to RTIDs.  Consequently, claims 22 and 23 
In the alternative, priority to the ’738 Provisional is provisionally denied because it does not provide written descriptive support for either the species of virus elected by Applicant (i.e., SARS-CoV-2) or the species of antiviral medication elected by Applicant (i.e., remdesivir), both of which are presently under examination.  This action by the examiner is necessary to avoid incurring a serious search and examination burden relating to new claims 22 and 23.  The examiner notes that Applicant was free to elect species that are supported by the ’738 Provisional but did not.
Given the complexity and length of the claim of benefit for this application, Applicant is alerted that the examiner’s analysis set forth above is not exhaustive.  Additionally, the examiner will extend his analysis of the claim of benefit, as needed, to address any future claim amendments made by Applicant.  
Status of the Rejections and Objections
The objection to claim 17 is withdrawn in view of Applicant’s amendments.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 (March 3, 2020): 909-915) is maintained.  Applicant’s argument is considered in paragraphs 37-38.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Xu, as applied to claim 22, in view of Sanders (“Pharmacologic treatments for coronavirus disease 2019 (COVID-19): a review.” JAMA (13 April 2020): 1824-1836. doi:10.1001/jama.2020.6019) is maintained.  
The rejection of claims 1-3 and 7 under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 Carnevale (“Direct endothelial damage and vasculitis due to SARS-CoV-2 in small bowel submucosa of COVID-19 patient with diarrhea.” Journal of Medical Virology. 03 June 2020. https://doi.org/10.1002/jmv.26119) is withdrawn in view of Applicant’s amendment to claim 1.
All §103 rejections predicated on the foregoing rejection (Xu in view of Carnevale) are withdrawn.  
All other §103 rejections set forth in this Office action are new.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 (March 3, 2020): 909-915).  
Xu is directed to the broad spectrum antiviral agent niclosamide and its therapeutic potential Title/Abstract.  
Xu discloses that “niclosamide displays promising inhibitory activity against SARS-CoV replication with an EC50 value of less than 0.1 μM in Vero E6 cells and inhibits MERS-CoV replication by up to 1000-fold at 48 h p.i. at a concentration of 10 μM in Vero B4 cells.”  Page 912.  “SARS-CoV-2,” Xu continues, “belongs to the genus Betacoronavirus, the same as SARS-CoV and MERS-CoV, sharing 79.5% sequence identity to that of SARS-CoV.”  Id.  
Xu concludes that “[t]hese findings, together with its broad antiviral properties, indicate that niclosamide, an inexpensive and well-tolerated old drug, may be repurposed with therapeutic potential applications to combat COVID-19.”  Id.  The examiner notes that niclosamide is identified as a Wnt inhibitor on page 91 of the specification of the present application, as originally filed 20 February 2021.  
Xu additionally discloses that “remdesivir, an experimental antiviral drug candidate by Gilead currently advanced into human clinical trials to treat COVID-19 in both China and the U.S., was reported to improve patient outcomes in a recent study….”  (Emphasis added) Page 909.  Furthermore, “[i]t is reported that some existing drugs or drug candidates such as remdesivir, an RNA-dependent RNA polymerase (RdRp) inhibitor, and lopinavir/ritonavir (protease inhibitors) against Ebola or HIV may be repurposed through fast-track human clinical trials as effective therapies to combat deadly COVID-19 and save hundreds of patient lives.”  (Emphasis added) Page 912.  
Although Xu identifies niclosamide (a Wnt inhibitor) and remdesivir (an RdRp inhibitor) as promising therapeutics for clinical use in the treatment of COVID-19, Xu is silent as to whether niclosamide and remdesivir can be co-administered
Nevertheless, prior to the time of filing, a person having ordinary skill in the art would have been motivated by Xu to co-administer niclosamide and remdesivir to a patient suffering from COVID-19, in an effort to treat that disease even more effectively, especially considering those medications employ different mechanisms of action.  MPEP § 2144.06(I) (“‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’”), quoting In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In regard to the last paragraph of claim 22, the examiner notes that a <wherein> clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  MPEP § 2111.04(I), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
In sum, Xu renders claim 22 prima facie obvious.  
Response to Applicant’s Argument
In the Reply filed 27 November 2021, Applicant argues as follows:
With regard to claim 22, the Applicant respectfully notes that the present application claims priority to U.S. Provisional Patent Application No. 62/839,738, filed on April 28, 2019, which describes one or more antiviral medications treating a viral infection of inflamed tissue.  In addition, the Applicant respectfully asserts that neither independent claim 22 nor dependent claim 23, which directly depends on claim 22, recite the SARS CoV-2 virus or remdesivir.  As such, the Applicant respectfully asserts that U.S. Provisional Patent Application No. 62/839,738 provides support for claim 22.
*     *     *
With respect to the rejection of independent claim 22 based on the Xu reference, the Applicant respectfully asserts that the Xu reference is not eligible as a section 103 prior art reference against claim 22 of the present application because Xu does not have a publication date before the effective filing date of the present claimed invention.  In particular, the present application claims priority to U.S. Provisional Application No. 62/839,738 filed on April 28, 2019.
Page 10 (Section II) and 11 (Section IV).
As explained hereinafter, the foregoing argument is not persuasive.  Relative to Provisional Appl'n No. 62/839,738 (filed April 28, 2019), the specification of the present application has redefined the genus of respiratory tract inflammatory disease (RTID) by broadening it to include viral infections, including even SARS-CoV-2 and other coronaviral infections.  See paragraph 18 supra.  Claim 22 recites the RTID genus, and that genus must be given its broadest reasonable interpretation in light of the present specification.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”), quoting Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc).  For that reason, claim 22 necessarily encompasses subject matter that is not supported by the ’738 Provisional.  
*     *     *
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, as applied above to claim 22, in view of Sanders (“Pharmacologic treatments for coronavirus disease 2019 (COVID-19): a review.” JAMA (13 April 2020): 1824-1836. doi:10.1001/jama.2020.6019).  
Xu is silent as to whether an anti-vascular endothelial growth factor (anti-VEGF) can be co-administered to treat SARS-CoV-2.  As explained below, Sanders compensates for this deficiency.
Sanders is directed to pharmacologic treatments for SARS-CoV-2.  Abstract.  
Sanders teaches that bevacizumab is an anti-VEGF medication that is in clinical trials in China or available for expanded access in the US for treatment of COVID-19.  Page 1831, left column.  
Prior to the time of filing, a person having ordinary skill in the art would have been motivated MPEP § 2144.06(I) (quoted supra).  Therefore, claim 23 is prima facie obvious.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (“Broad spectrum antiviral agent niclosamide and its therapeutic potential.” ACS infectious diseases 6.5 (March 3, 2020): 909-915) in view of Moriguchi (“A first case of meningitis/encephalitis associated with SARS-Coronavirus-2.” International journal of infectious diseases 94 (April 3, 2020): 55-58. https://doi.org/10.1016/j.ijid.2020.03.062).
Xu is directed to the broad spectrum antiviral agent niclosamide and its therapeutic potential against SARS-CoV-2.  Title/Abstract.  
Xu discloses that “niclosamide displays promising inhibitory activity against SARS-CoV replication with an EC50 value of less than 0.1 μM in Vero E6 cells and inhibits MERS-CoV replication by up to 1000-fold at 48 h p.i. at a concentration of 10 μM in Vero B4 cells.”  Page 912.  “SARS-CoV-2,” Xu continues, “belongs to the genus Betacoronavirus, the same as SARS-CoV and MERS-CoV, sharing 79.5% sequence identity to that of SARS-CoV.”  Id.  
Xu concludes that “[t]hese findings, together with its broad antiviral properties, indicate that niclosamide, an inexpensive and well-tolerated old drug, may be repurposed with therapeutic potential applications to combat COVID-19.”  Id.  The examiner notes that niclosamide is identified as a Wnt inhibitor
Xu additionally discloses that “remdesivir, an experimental antiviral drug candidate by Gilead currently advanced into human clinical trials to treat COVID-19 in both China and the U.S., was reported to improve patient outcomes in a recent study….”  (Emphasis added) Page 909.  Furthermore, “[i]t is reported that some existing drugs or drug candidates such as remdesivir, an RNA-dependent RNA polymerase (RdRp) inhibitor, and lopinavir/ritonavir (protease inhibitors) against Ebola or HIV may be repurposed through fast-track human clinical trials as effective therapies to combat deadly COVID-19 and save hundreds of patient lives.”  (Emphasis added) Page 912.  
First, although Xu identifies niclosamide (a Wnt inhibitor) and remdesivir (an RdRp inhibitor) as promising therapeutics for clinical use in the treatment of COVID-19, Xu is silent as to whether niclosamide and remdesivir can be co-administered to treat COVID-19.  Nevertheless, prior to the time of filing, a person having ordinary skill in the art would been motivated by Xu to co-administer niclosamide and remdesivir to a patient suffering from COVID-19, in an effort to treat that disease even more effectively, especially considering those medications employ different mechanisms of action.  MPEP § 2144.06(I) (“‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’”), quoting In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Second, Xu is silent as to whether the niclosamide (a Wnt inhibitor) and the remdesivir (an RdRp inhibitor) can be administered to a patient who is suffering also from encephalitis (in addition to COVID-19).  As explained below, Moriguchi compensates for this deficiency.
Moriguchi is directed to “[a] first case of meningitis/encephalitis associated with SARS-
Moriguchi teaches that SARS-CoV-2 virus has “neuroinvasive potential” (page 2) and “describes the first case of the patient, which brought in by the ambulance due to a convulsion accompanied by unconsciousness, was diagnosed with aseptic encephalitis with SARS-CoV-2 RNA in cerebrospinal fluid” (page 5, emphasis added).  
Moriguchi additionally teaches that “[i]n the present case, MRI demonstrated the abnormal findings of medial temporal lobe including hippocampus suggesting encephalitis, hippocampal sclerosis or post convulsive encephalitis” (page 5, emphasis added).
Moriguchi concludes that “[i]t should be kept in mind that the symptoms of the encephalitis or cerebropathia may be the first indication, as well as respiratory symptoms, to find the hidden SARS-CoV-2 patients” (page 5, emphasis added).
Prior to the time of filing, a person having ordinary skill in the art would have been motivated by Moriguchi to modify Xu by administering the niclosamide and the remdesivir to a patient suffering from COVID-19 even if the patient was suffering from encephalitis also, because Moriguchi suggests that encephalitis is caused by COVID-19.
In regard to the last paragraph of claim 1, the examiner notes that a <wherein> clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  MPEP § 2111.04(I), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
In sum, claims 1-3 and 7 are prima facie obvious.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of of Moriguchi, as applied above to claims 1-3 and 7, and further in view of Meinert (US 8,986,738 B2) and Pulivendala (“Inhalation of sustained release microparticles for the targeted treatment of respiratory diseases.” Drug delivery and translational research 10.2 (December 23, 2019): 339-353).  
Xu is silent as to whether a semifluorinated alkane and polymeric slow release nano- or micro-particles can be used as carriers for the niclosamide and remdesivir combination.  As explained below, the following two references compensate for this deficiency:  Meinert and Pulivendala.  
Meinert is directed to “a medical aid for the direct transport of at least one drug into lung regions of a patient, in which at least one semifluorinated alkane is provided as the active substance carrier.”  Column 1, lines 51-54.  
Meinert teaches that the semifluorinated alkane (SFA) allows for efficient transport of active substances to the lung region by inhalation.  Column 2, lines 28-38; column 3, lines 28-44.  “By virtue of making use of the very large exchange area [of the lungs],” Meinter continues, “active substances can be applied in that way, which is poorly possible or not possible at all in the conventional fashion, orally or by injection.”  Column 2, lines 39-42.  Meinert teaches that the semifluorinated alkanes, by virtue of their vapor pressure which is high at body temperature, are successively exhaled while the active substances which are less readily volatile remain deposited.  Column 3, lines 42-44.  
Meinert additionally teaches that the active substance can be an antiviral agent (column 9 at claim 1) in the form of a colloidal dispersion.  Column 3, lines 6-8; see also column 3, line 62 (virostatic agent).  
Pulivendala is directed to the “[i]nhalation of sustained release microparticles for the targeted treatment of respiratory diseases.”  Title.
Pulivendala teaches that “[i]nhalational drug delivery has become a mainstay of respiratory care to treat various respiratory disorders including respiratory attacks and chronic infections associated with lung on which millions of people depend.”  Page 351.  “Regional administration of drug into lungs,” Pulivendala continues, “offers a unique protection at target site of action because of high doses of drug available to elicit the therapeutic effect without any side effects.”  Id.  Pulivendala provides that “[g]iven the promising effects of drug-loaded microparticles delivered through pulmonary route for sustained release in pre-clinical models, transition of this targeted approach to the clinical setting seems quite attainable in the near future.”  Id.  
In Figure 3 (page 349), Pulivendala additionally teaches that drug-loaded microparticles can achieve sustained release in deeper tissues of the lung to treat pulmonary infections.  
Furthermore, Pulivendala teaches that poly(lactic-co-glycolic) acid (PLGA) “is the most common and widely used biodegradable polymer for encapsulation and sustained drug release” and that “[i]t has been reported that drug release from PLGA-based microparticles and nanoparticles is biphasic—initial ‘burst’, followed by a zero-order drug release phase and is bound to follow Higuchi’s model”  Page 345.  
Prior to the time of filing the present application, the teachings of Meinert and Pulivendala would have been motivated a person having ordinary skill in the art to modify Xu by (i) formulating the niclosamide and remdesivir combination in PLGA-based microparticles with a semifluorinated alkane carrier to render them especially suitable for delivery to the lungs via inhalation and, thereafter, (ii) administering that formulation by inhalation to a person suffering from COVID-19, in an effort to better target those medications to the lungs, i.e., the primary site of action for the SARS-CoV-2 virus.  Therefore, claim 4 is prima facie obvious.  
Regarding claim 6, both Meinert and Pulivendala teach inhalation but are silent as to whether it e.g., an oral-nasal mask or full-face mask.  Therefore, claim 6 is prima facie obvious.
Response to Applicant’s Argument
In regard to the rejection of claim 6, Applicant argues that “the Examiner acknowledges that Meinert and Pulivendala are silent as to the type of inhalation discussed” and “there is no disclosure of nasal inhalation.”  Reply (27 November 2021), pages 13-14.  As explained below, this argument is not persuasive.
There are only two types of inhalation: oral and nasal.  The examiner maintains his position that a person having ordinary skill in the art would have readily envisaged nasal inhalation.  MPEP § 2131.02(III) (“a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ‘at once envisaged’ from the disclosure”).  
*     *     *
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriguchi, Meinert and Pulivendala, as applied above to claims 4 and 6, and further in view of Baum (“REGN-COV2 antibodies prevent and treat SARS-CoV-2 infection in rhesus macaques and hamsters.” Science 370.6520 (October 9, 2020): 1110-1115. DOI: 10.1126/science.abe2402) and/or Sanders (“Pharmacologic treatments for coronavirus disease 2019 (COVID-19): a review.” JAMA (13 April 2020): 1824-1836. doi:10.1001/jama.2020.6019).  
Xu, as modified above by Meinert and Pulivendala, is silent as to whether a viral specific 
Baum is directed to REGN-COV2 antibodies and their use in the prevention and treatment of SARS-CoV-2 infection in rhesus macaques and hamsters.  Title.  
Baum teaches that REGN-COV2 — a cocktail of two potent fully human neutralizing antibodies (REGN10987 and REGN10933) that targets nonoverlapping epitopes on the severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) spike protein — (1) greatly reduces virus load in the lower and upper airways and decreases virus-induced pathological sequelae when administered prophylactically or therapeutically in rhesus macaques and (2) administration in hamsters limits weight loss and decreases lung titers and evidence of pneumonia in the lungs.  Abstract.  Baum further teaches that “[o]ur results provide evidence of the therapeutic potential of this antibody cocktail.”  Id.  
Sanders is directed to pharmacologic treatments for SARS-CoV-2.  Abstract.  
Sanders teaches that “[a]nother potential adjunctive therapy for COVID-19 is the use of convalescent plasma or hyperimmune immunoglobulins” and that “[t]he rationale for this treatment is that antibodies from recovered patients may help with both free virus and infected cell immune clearance.”  (Emphasis added) Page 1831, left column.  
Prior to the time of filing the present application, the teachings of Baum and/or Sanders would have motivated a person having ordinary skill in the art to modify Xu (in view of Meinert and Pulivendala) by (i) conjugating the REGN-COV2 antibodies, or antibodies from patients who recovered from COVID-19, to the PLGA-based microparticles to render the antibodies especially suitable for delivery to the lungs via inhalation and, thereafter, (ii) administering that i.e., the primary site of action for the SARS-CoV-2 virus.  Furthermore, in regard to the “while carrying at least two antiviral medications” limitation, the examiner notes that the addition of a second antiviral medication is prima facie obvious given that Xu discloses additional antivirals on page 912, left column (MPEP § 2144.06(I)).  In sum, claim 5 is prima facie obvious.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriguchi, as applied above to claims 1-3 and 7, and further in view of Cagno (“Methylene Blue has a potent antiviral activity against SARS-CoV-2 in the absence of UV-activation in vitro.” bioRxiv (August 14, 2020)), Belen-Apak (“The old but new: Can unfractioned heparin and low molecular weight heparins inhibit proteolytic activation and cellular internalization of SARS-CoV2 by inhibition of host cell proteases?” Medical hypotheses 142 (April 20, 2020): 109743), Diao (“Human kidney is a target for novel severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) infection.” MedRxiv (April 10, 2020), and Tandukar (“Continuous renal replacement therapy: who, when, why, and how.” Chest 155.3 (2019): 626-638).
Xu is silent as to whether methylene blue and low molecular weight heparin can be administered, in addition to the niclosamide and remdesivir.  Additionally, Xu is silent as to whether continuous renal replacement therapy (CRRT), e.g., hemodialysis, should be performed on the COVID-19 patient.  Consequently, Xu does not satisfy claim 16.  As explained below, the following four references compensate for this deficiency: Cagno, Belen-Apak, Diao, and Tandukar.  
Cagno is directed to the potent antiviral activity of methylene blue against SARS-CoV-2.  
Cagno teaches that “[m]ethylene Blue (MB) is an FDA and EMA approved drug with an excellent safety profile” (page 3, line 8) and “our results support the possibility to use MB in clinical studies against SARS-CoV2 in the initial phases of the disease.”  Page 6, lines 17-18.  “Based on its known mechanisms of actions,” Cagno continues, “MB will destroy extracellular viruses limiting viral replication and spread beyond the upper respiratory tract.”  Pages 6-7 (bridging sentence).  
Belen-Apak is directed to heparin and its ability to inhibit host cell proteases and, thereby, inhibit proteolytic activation and cellular internalization of SARS-CoV2.  Title/Abstract.  
Belen-Apak identifies low molecular weight (LMW) heparins as candidates for targeting protease cleavage and cellular entrance of SARS-CoV2.  Page 2.  Additionally, Belen-Apak teaches that tinzaparin and dalteparin, both of which are LMW heparins, can be beneficial in treating hyperinflammation, macrophage activating syndrome (MAS), and Acute Respiratory Distress Syndrome (ARDS), all of which are complications of COVID-19.  Page 2 and Abstract.  
Diao is directed to the effect of SARS-CoV-2 infection on kidney function.  Title/Summary.  
Diao teaches that “the SARS-CoV-2 virus can directly infect human renal tubules and consequently lead to acute renal tubular injury.”  Page 8.  
Diao suggests “applying potential interventions including continuous renal replacement therapies (CRRT) for protecting kidney function in COVID-19 patients, particularly for ARF cases, maybe a key method to preventing fatality.”  Page 8.  
Tandukar is directed to continuous renal replacement therapy (CRRT).  Title/Abstract.  
Tandukar identifies the various modalities of CRRT, all of which include hemodialysis, or hemofiltration, or hemodiafiltration.  Page 627, right column.
Prior to the time of filing the present application, the teachings of Cagno, Belen-Apak, Diao, and Tandukar would have motivated a person having ordinary skill in the art to modify Xu by (i) also administering methylene blue and LMW heparin, in an effort to more effectively treat COVID-19 and related complications (MPEP § 2144.06(I)) and, thereafter, (ii) performing CRRT on the COVID-19 patient to mitigate the effects of renal tubular injury.  Therefore, claim 16 is prima facie obvious.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Moriguchi, as applied above to claims 1-3 and 7, and further in view of Rennie (US 2004/0234457 A1), Cagno (“Methylene Blue has a potent antiviral activity against SARS-CoV-2 in the absence of UV-activation in vitro.” bioRxiv (August 14, 2020)), Griffin (US 2016/0287700 A1), and Sarkar (“US FDA-approved ointment found to treat, kill viral infections including Covid-19.” Hindustan Times (22 August 2020)). 
Xu is silent as to whether methylene blue and zinc can be administered, in addition to the niclosamide and remdesivir.  Furthermore, in regard to Applicant’s recent amendment to claim 21, Xu is silent as to whether an antibiotic or antiviral ointment can be applied to the nose.  As explained below, the following four references compensate for this deficiency: Rennie, Cagno, Griffin, and Sarkar.  
Rennie is directed to “methods of preventing and treating Severe Acute Respiratory Syndrome (SARS) by the administration of respiratory tract compositions having low pH values.”  Abstract.  
Rennie teaches that “[i]t has been found, however, that respiratory tract compositions that comprise a metal compound containing zinc are also effective in preventing and treating symptoms associated with SARS.”  Paragraph [0038].  Six exemplary aqueous zinc formulations are disclosed in Table II (para. [0080]).  Samples 1-5 of Table II comprise sodium chloride and, saline solutions.  
Rennie additionally teaches that “[t]he nasal respiratory tract compositions are especially effective when the compositions are administered using nasal sprays that have a pH of from about 3.0 to about 5.5.”  Paragraph [0012]; see also claims 12-15 (reciting nasal spray).  
Cagno is directed to the potent antiviral activity of methylene blue against SARS-CoV-2.  
Cagno teaches that “[m]ethylene Blue (MB) is an FDA and EMA approved drug with an excellent safety profile” (page 3, line 8) and “our results support the possibility to use MB in clinical studies against SARS-CoV2 in the initial phases of the disease.”  Page 6, lines 17-18.  “Based on its known mechanisms of actions,” Cagno continues, “MB will destroy extracellular viruses limiting viral replication and spread beyond the upper respiratory tract.”  Pages 6-7 (bridging sentence).  
Griffin teaches that methylene blue can be administered as a spray to the nasal passages.  Paragraphs [0016], [0019], and [0020].  
Sarkar is directed to a US FDA-approved ointment found to treat, kill viral infections including Covid-19 (title).
Sarkar teaches that topical intranasal use of APTTM T3X ointment, which is available OTC, can decrease viral load of exposure by neutralizing viral infectivity within seconds (page 4/19). 
Prior to the time of filing the present application, the teachings of Rennie, Cagno, Griffin, and Sarkar would have motivated a person having ordinary skill in the art to modify Xu by further administering (i) methylene blue as a nasal spray, (ii) zinc as a saline nasal spray, and (iii) APTTM T3X as a topical intranasal ointment, in an effort to more effectively treat COVID-19 and related complications.  Therefore, claim 21 is prima facie obvious.  MPEP § 2144.06(I) (quoted supra). 
Conclusion
Claims 1-7, 16, and 21-23 are rejected.  
Claim 17 is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
11 January 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611